DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 9/3/2021 which amended claims 1, 8, 10, and 15, cancelled claim 16, and added new claim 21. Claims 1-15 and 17-21 are currently pending.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muto (JP 10-289868, English translation included with 8/4/2020 IDS) in view of Sigtermans et al. (WO 2017/055073, Sigtermans hereinafter).
Regarding claim 1, Muto discloses a method for operating a machine for microlithography which has a multiplicity of machine components, wherein malfunctions 
a) creating or modifying, using one or more computers, a database for malfunction data of one or more components of the machine for microlithography during the operation of the machine for microlithography, and the database is stored in a storage device (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 requests investigations of errors of units of the exposure apparatus 201, and the error log file and sequence log file of processing history are transferred to a report file to determine error analysis and investigation); 
b) automatically recording, using the one or more computers, the symptoms occurring within a predetermined time interval when a problem occurs during the operation of the machine (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 collects the error log file and sequence log of events during operation of the exposure apparatus 201. The data transmitted by the control computer 202 is read into an analysis program to permit the operator to quickly perform error analysis from error classification and frequency); and 
c) automatically outputting, using the one or more computers, the problem on the basis of the recorded symptoms and the database (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 outputs the report file to the operator to permit the operator to quickly perform error analysis from error classification and 
Sigtermans discloses in which a cause is in each case assigned to different combinations of these symptoms, in which each symptom describes the corresponding malfunction of one or more components of the machine for microlithography during the operation of the machine for microlithography (Figs. 1 and 4-15, paras. [0006], [0026], [0072]-[0074], [0113], [0135]-[0147], [0153], [0160]-[0169], [0176]-[0179], [0184], [0187], [0190], [0193], a processor performs the method of determining the functional relationships between elements of the lithographic system to determine the root cause of the faults or symptoms of the elements of the system); 
b) automatically recording, using the one or more computers, the symptoms occurring within a predetermined time interval when a problem occurs during the operation of the machine (Figs. 1 and 4-15, paras. [0113]-[0114], [0120], [0131]-[0133], time series information of the events of the system elements is used to enable causal mapping to determine root causes of symptoms); and 
c) automatically assigning, using the one or more computers, a cause to the problem on the basis of the recorded symptoms and the cause and symptom combination assignments (Figs. 1 and 4-15, paras. [0131]-[0147], [0153], [0160]-[0169], [0176]-[0179], [0184], [0187], [0190], [0193], the root cause is identified in a lithographic apparatus based on the interactions between the lithographic system components and their faults or symptoms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in which a cause is in each case assigned to different combinations of these symptoms, in which each symptom describes the corresponding malfunction of one or more components of the machine for microlithography during the operation of the machine for microlithography, and automatically assigning, using the one or more computers, a cause to the problem on the basis of the recorded symptoms and the cause and symptom combination assignments as taught by Sigtermans in the database and the storage device in the method as taught by Muto since including the database in which a cause is in each case assigned to different combinations of these symptoms, in which each symptom describes the corresponding malfunction of one or more components of the machine for microlithography during the operation of the machine for microlithography, and automatically assigning, using the one or more computers, a cause to the problem on the basis of the recorded symptoms and the database is commonly used to model and evaluate the performance of a lithographic apparatus and to permit predictive maintenance of the lithographic systems (Sigtermans, paras. [0002], [0005]). 
Regarding claim 2, Muto as modified by Sigtermans discloses wherein the creation or modification of a database in step a) is implemented taking account of failure probabilities of the machine components (Sigtermans, paras. [0091]-[0097], [0101], [0104]-[0105], [0116], the failure probabilities of system components are computed to determine appropriate management action). 
Regarding claim 3, Muto as modified by Sigtermans discloses wherein the creation or modification of a database in step a) is implemented taking account of malfunctions of the machine components that occurred in the past (Muto, paras. [0025], [0026], [0030]-[0032], [0035], the error log is a history of the errors that have occurred in the past in the exposure apparatus 201). 
Regarding claim 4, Muto as modified by Sigtermans discloses wherein a combination of symptoms which is present in the database and which best describes a group of recorded symptoms is determined within the scope of step c) of automatically assigning a cause to the problem (Sigtermans, Figs. 1 and 4-15, paras. [0131]-[0147], [0153], [0160]-[0169], [0176]-[0179], [0184], [0187], [0190], [0193], the root cause is identified in a lithographic apparatus based on the interactions between the lithographic system components and their faults or symptoms).
Regarding claim 6, Muto as modified by Sigtermans discloses wherein, when a malfunction of the machine component occurs, information is automatically provided to help an operator find this machine component (Muto, Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], the control computer 202 alerts the operator of an error and a screen directs the operator to begin the investigation and report generation or permits the operator to perform recovery). 
Regarding claim 20, Muto as modified by Sigtermans discloses in which the creation or modification of a database in step a) is implemented taking account of malfunction of the machine components that occurred in the past (Muto, paras. [0025], [0026], [0030]-[0032], [0035], the error log is a history of the errors that have occurred in the past in the exposure apparatus 201).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muto as modified by Sigtermans as applied to claim 1 above, and further in view of Kim et al. (US PGPub 2010/0058112, Kim hereinafter).
Regarding claim 5, Muto as modified by Sigtermans does not appear to explicitly describe wherein the automatic assignment of a cause in step c) is implemented taking account of the temporal sequence of the symptoms that occurred within the predetermined time interval, depending on a user prescription.
Kim discloses wherein the automatic assignment of a cause is implemented taking account of the temporal sequence of the symptoms that occurred within the predetermined time interval, depending on a user prescription (Fig. 4, paras. [0005], [0016]-[0017], [0022]-[0024], [0026], [0033]-[0035], [0037]-[0039], [0045], a processor analyzes associated error codes, root causes, and error code timestamps to determine temporal relationships that are associated with a root cause for a predetermined time period and stores the data in a memory, and the temporal relationships are used for system diagnosis by maintenance personnel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the automatic assignment of a cause is implemented taking account of the temporal sequence of the symptoms that occurred within the predetermined time interval, depending on a user prescription as taught by Kim in the automatic assignment of a cause in step c) of the method as taught by Muto as modified by Sigtermans since including wherein the automatic assignment of a cause in step c) is implemented taking account of the temporal sequence of the symptoms that occurred within the predetermined time interval, depending on a user prescription is commonly used to enable improved system diagnosis for the causes of electronic system failures (Kim, paras. [0004], [0005], [0045]). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muto as modified by Sigtermans as applied to claim 6 above, and further in view of Friedrich et al. (US PGPub 2002/0044104, Friedrich hereinafter).
Regarding claim 7, Muto as modified by Sigtermans does not appear to explicitly describe wherein this provision of information is implemented by transmitting a multi-part information item for leading an operator to the machine component step-by-step.
Friedrich discloses wherein this provision of information is implemented by transmitting a multi-part information item for leading an operator to the machine component step-by-step (Figs. 1-3, abstract, paras. [0016]-[0017], [0019]-[0021], [0026], [0027], [0031]-[0034], an augmented-reality system 10 displays situation-related information by means of overlaid visualization of appropriate data to enable staff to perform work instructions for the correct object).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein this provision of information is implemented by transmitting a multi-part information item for leading an operator to the machine component step-by-step as taught by Friedrich in the method as taught by Muto as modified by Sigtermans since including wherein this provision of information is implemented by transmitting a multi-part information item for leading an operator to the machine component step-by-step is commonly used to provide cost-effective and optimized maintenance for industrial machinery (Friedrich, paras. [0001]-[0002], [0004], [0011], [0017], [0019], [0031]-[0034]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muto as modified by Friedrich.
Regarding claim 8, Muto discloses a method for operating a machine for microlithography which has a multiplicity of machine components, wherein malfunctions of these machine components that occur during the operation of the machine are each describable by a symptom (Figs. 1-2, abstract, paras. [0020], [0021], [0025]-[0026], an error from a malfunction of a component of multiple components in an exposure system having multiple components is detected), wherein, when a malfunction of a machine component occurs, information is automatically provided to help an operator find this machine component (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 outputs the report file to the operator to permit the operator to quickly perform error analysis from error classification and frequency. The error data is output to a screen of the control computer 202 to show the error occurrence and prompts the operator to either perform error investigation or perform recovery work on the machine for the source of the error). Muto does not appear to explicitly describe using a head-mounted computing device having a see-through display that show the information in an augmented reality format, or a tablet computer having a display that shows the information in an augmented reality format, by way of transmitting a multi-part information item from the head-mounted computing device or the table computer to the operator for leading the operator to the machine component step-by-step. 
Friedrich discloses using a head-mounted computing device having a see-through display that show the information in an augmented reality format, or a tablet computer having a display that shows the information in an augmented reality format, to help an operator find this machine component by way of transmitting a multi-part information item from the head-mounted computing device or the table computer to the operator for leading the operator to the machine component step-by-step (Figs. 1-3, abstract, paras. [0016]-[0021], [0026], [0027], [0031]-[0034], an augmented-reality system 10, including data goggles 4 worn by maintenance personnel, displays situation-related information by means of overlaid visualization of appropriate data to enable staff to perform work instructions for the correct objects).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using a head-mounted computing device having a see-through display that show the information in an augmented reality format, or a tablet computer having a display that shows the information in an augmented reality format, by way of transmitting a multi-part information item from the head-mounted computing device or the table computer to the operator for leading the operator to the machine component step-by-step as taught by Friedrich in the method as taught by Muto since including using a head-mounted computing device having a see-through display that show the information in an augmented reality format, or a tablet computer having a display that shows the information in an augmented reality format, to help an operator find this machine component by way of transmitting a multi-part information item from the head-mounted computing device or the table computer to the operator for leading the operator to the machine component step-by-step is commonly used to provide cost-effective and optimized maintenance for industrial machinery (Friedrich, paras. [0001]-[0002], [0004], [0011], [0017], [0019], [0031]-[0034]).

	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muto as modified by Sigtermans as applied to claim 1 above, and further in view of Kamono (US PGPub 2002/0192579).
Regarding claim 14, Muto as modified by Sigtermans does not appear to explicitly describe wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks. 
Kamono discloses wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks (Figs. 4-6, paras. [0021], [0022], [0023], [0058], [0123], a foreign matter inspection device 22 inspects a reticle 23 used in an exposure apparatus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks as taught by Kamono as the machine for microlithography in the method as taught by Muto as modified by Sigtermans since including wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks is commonly used to reduce pattern defects resulting from contamination on the reticle during wafer exposure by permitting identification of contamination and subsequent countermeasures.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Muto as modified by Friedrich as applied to claim 8 above, and further in view of Kamono (US PGPub 2002/0192579).
Regarding claim 14, Muto as modified by Friedrich does not appear to explicitly describe wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks. 
Kamono discloses wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks (Figs. 4-6, paras. [0021], [0022], [0023], [0058], [0123], a foreign matter inspection device 22 inspects a reticle 23 used in an exposure apparatus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks as taught by Kamono as the machine for microlithography in the method as taught by Muto as modified by Friedrich since including wherein the machine for microlithography is a mask inspection apparatus for inspecting microlithographic masks is commonly used to reduce pattern defects resulting from contamination on the reticle during wafer exposure by permitting identification of contamination and subsequent countermeasures.

Allowable Subject Matter
Claims 9, 11-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art of record, either alone or in combination, fails to teach or render obvious creating a further database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences, and outputting a temporal sequence for working through these service processes on the basis of this further database as a reaction to a user-side input of a desired combination of service processes to be carried out. These limitations in combination with all of the other limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.
The dependent claims would likewise be allowable by virtue of their dependency.
	Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences; and outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out. These limitations in combination with all of the other limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.
Claims 10, 17, 19, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious a method of operating a machine for microlithography comprising outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out, in which outputting a temporal sequence comprises outputting a temporal sequence of these service processes and further service actions to be carried out in combination with these service processes. These limitations in combination with the other limitations of claim 10 render the claim non-obvious over the prior art of record.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious a method of operating a machine for microlithography comprising outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out; and outputting one or more service processes that should be carried out within a time interval in reaction to a user-side input of an available time interval for carrying out service processes. These limitations in combination with the other limitations of claim 21 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Falise et al. (WO 2017/182269, Falise hereinafter) discloses a method for operating a machine for microlithography which has a multiplicity of machine components (Figs. 1-3, paras. [0021]-[0024], [0026], [0034]-[0040], the lithography apparatus includes multiple components), wherein the method includes the following steps: creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences (Figs. 1-3, Table 1, paras. [0037]-[0040], [0042]-[0051], [0057]-[0062], scheduling maintenance operations uses matched records from data sources to run cause analysis to determine one or more corrective actions and maintenance actions); and outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out (Figs. 1-3, paras. [0034]-[0040], [0047], [0051], service orders based on the maintenance actions scheduled are issued to initiate maintenance actions by the engineer. The engineer inputs service data that is provided to the CMMS data sources to be used in the scheduling method). However, Falise does not teach or render obvious in which outputting a temporal sequence comprises outputting a temporal sequence of these service processes and further service actions to be carried out in combination with these service processes or outputting one or more service processes that should be carried out within a time interval in reaction to a user-side input of an available time interval for carrying out service processes. 
Takano (US PGPub 2003/013213) discloses a maintenance database for a lithographic apparatus that stores maintenance information including the times needed to perform maintenance operations (para. [0025], [0039], [0048]-[0052], [0065], [0067], [0070], [0071]), but Takano does not teach or suggest in which outputting a temporal sequence comprises outputting a temporal sequence of these service processes and further service actions to be carried out in combination with these service processes or outputting one or more service processes that should be carried out within a time interval in reaction to a user-side input of an available time interval for carrying out service processes. 


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 9/3/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered and are persuasive in light of the amendments to the claims. Specifically, claims 1, 8, and 10 are not directed to an abstract idea. Claims 1, 8, 10, and 21 do not recite mathematical concepts, certain methods of organizing human activity, or mental processes as described by MPEP 2106.04(a)(2) because the methods cannot be practically performed in the human mind or by the equivalent of human mental work based on the broadest reasonable interpretation of the claims in light of the specification. The 35 U.S.C. 101 rejections of claims 1-20 have been withdrawn. 
Applicant’s arguments, see page 8, filed 9/3/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 10, 15-17, and 19 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 112(b) rejections of claims 10, 15-17, and 19 have been withdrawn.
Applicant’s arguments, see pages 8-9, filed 9/3/2021, with respect to the 35 U.S.C. 102(a)(1) and (a)(2) rejections of claim 10 as being anticipated by Falise have been fully considered and are persuasive in light of the amendment to the claim. The 35 U.S.C. 102(a)(1) and (a)(2) rejections of claim 10 have been withdrawn.
Applicant’s arguments with respect to claims 1-8, 14, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882